Citation Nr: 0809748	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  02-17 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The appellant served on active duty from June 1967 to March 
1970, to include service in the Republic of Vietnam.  This 
period of service has been held to be of such nature as to 
not qualify for Department of Veterans Affairs benefits.  See 
VA Administrative Decisions in July 1970 December 1980.  He 
was also a member of the Reserve from March 1974 to May 1978 
and had active duty for training from March to August 1974.  

In May 2004 the Board determined that new and material 
evidence had not been received to reopen an August 1996 
denial of the claim of service connection for PTSD.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (CAVC/Court,).  In a September 2007 
Memorandum Decision, the Court set aside the Board's May 2004 
decision and remanded the claim for readjudication.  

While that issue was being considered by the Court, issues 2 
and 3 on the title page were separately developed for 
appellate review.  As resolution of the matter of the 
appellant's discharge (issue 1) will have a bearing on those 
issues, they are noted herein to be deferred pending 
resolution of the instant matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2007 Memorandum Decision, the Court's 
analysis noted that the appellant had made several arguments 
on appeal not previously presented to the Board.  First, it 
was noted that he asserted that he had had incompetent 
counsel at the time that he was discharged from the military 
and was not informed of his rights.  Also, he contended that 
he was not informed of the VA's 1980 Administrative Decision, 
(that his character of discharge for the period from June 27, 
1967, to March 18, 1970, was considered to be a discharge 
under conditions which precluded payment of VA benefits.)  
Thus, he knew nothing about his right to appeal.  Finally, he 
challenged the determination that he engaged in willful 
misconduct and insisted that VA should have considered 
whether PTSD affected his judgment in his first enlistment.  

Each of these arguments was not previously presented on 
appeal to the Board for consideration.  The Court reflected 
that they might require additional development, to include 
possible receipt of new and material evidence and a factual 
inquiry that was best left to the Board to conduct in the 
first instance.  

Based on the Court's analysis, it is the Board's conclusion 
that additional development is necessary.  Also, on remand, 
the appellant must also be provided with VCAA notice that is 
compliant with the current laws and regulations relating 
thereto.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that any applicable 
VCAA notice obligations have been 
satisfied.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
A record of this notification must be 
incorporated into the claims file.  

2.  As indicated above, the appellant has 
expressed several arguments not 
previously presented to the Board 
regarding the PTSD claim on appeal.  As 
regards his contention that he had 
incompetent counsel at the time of 
discharge from service, his contention 
that he was not informed of the VA's 1980 
Administrative Decision, and his 
contention that VA should have considered 
whether PTSD affected his judgment during 
his first period of service, the 
appellant should be given the opportunity 
to provide any evidence that would 
support these contentions.  

3.  After the development above is 
completed, the AMC RO should readjudicate 
the appellant's claim of whether new and 
material evidence has been received to 
reopen the previously denied claim of 
service connection for PTSD, as well as 
the other issues as pertinent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  It must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should 
specifically address each of the 3 new 
arguments as expressed in the Court's 
analysis and summarized above.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



